DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In regards to the information disclosure statement filed 12 July 2021, Examiner crossed through Cite No. 1 (U.S. Publication No. 20130221641) as being a duplicate of Cite No. 4.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Steering Wheel with Airbag Apparatus and Damper Apparatus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodac et al. (US 5,775,725).  Hodac et al. discloses a steering wheel (#2; figures 6A, 6B, 14) comprising:
(claim 1) a steering wheel body (including rim, spokes, and boss of #2; figures 6A, 6B);
a retainer (support #32; figure 14) supported by the steering wheel body (rim, spokes, and boss of #2) and provided with a hole (hole not labeled, but can be seen in figure 14);
an airbag apparatus (including airbag housing #1) fixed to the retainer (#32; figures 6A, 6B, 14);
a damper apparatus (including pin #20, sleeves #11, 13, 14, springs #16, 19, socket #15, balls #12, elastic element #30) disposed between the steering wheel body (rim, spokes, and boss of #2) and the retainer (#32; figures 6A, 6B, 14);
wherein one end of the damper apparatus (#11-16, 19, 20, 30) is fixed to the retainer (#32) by being fitted into the hole provided in the retainer (figure 14);
wherein the damper apparatus (#11-16, 19, 20, 30) includes an elastic body (#30), the elastic body extending in a circumferential direction along an inner edge of the hole and being formed so as to fit the inner edge of the hole (figure 14; column 5, lines 21-41);
wherein the inner edge of the hole of the retainer (#32) is bent such that an end of the inner edge does not contact the elastic body (#15; figure 14);
(claim 2) wherein the inner edge of the hole of the retainer (#32) is hemmed, curled, bent in an L-shape in cross section, or bent in a U-shape in cross section (figure 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuie et al. (US 5,410,114) in view of Kondo et al. (US 2011/0120258). Furuie et al. discloses a steering wheel (#W) comprising:
(claims 1, 4, 7) a steering wheel body (including ring #R, boss #B, spokes #S; figure 1);
a retainer (second contact plate #6) supported by the steering wheel body (#R, B, S) and provided with a hole (#7; figures 1-8);
an airbag apparatus (#M) fixed to the retainer (#6; figures 1-3);
a damper apparatus (including horn switch mechanism #H, vibration prevention mechanism #V) disposed between the steering wheel body (#R, B, S) and the retainer (#6; figures 1-8);
wherein one end of the damper apparatus (#H, V) is fixed to the retainer (#6) by being fitted into the hole (#7) provided in the retainer (figures 1-8);
wherein the damper apparatus (#H, V) includes a body (sleeve #14a), the body extending in a circumferential direction along an inner edge of the hole (#7) and being formed so as to fit the inner edge of the hole (figures 4, 6-8; column 4, line 61-column 5, line 7);
wherein the inner edge of the hole (#7) of the retainer (#6) is bent such that an end of the inner edge does not contact the body (#14a; figures 4, 6-8);
(claims 2, 5, 8) wherein the inner edge of the hole (#7) of the retainer (#6) is hemmed, curled, bent in an L-shape in cross section, or bent in a U-shape in cross section (figures 4, 6-8).
In regards to claims 1, 4, and 7, Furuie et al. does not disclose the body (sleeve #14a) is elastic.  In regards to claims 4 and 7, Furuie et al. does not disclose the one end of damper apparatus (#H, V) is fitted into a hole in a horn plate (first contact plate #1), or a hole in the steering wheel body (#R, B, S).  Kondo et al. teaches a steering wheel comprising a steering wheel body (#1), a retainer (#21), an airbag apparatus (#22), and a damper apparatus (including guide pin #12, stopper #13, bush #14, elastic member #15, spring #16, bolt #17), wherein one end of the damper apparatus is fitted into a hole in the retainer (#21), a horn plate (#11), or the steering wheel body (via fixed connection of body #1 to horn plate #11; figures 1-2B, 5A, 7B-7D), and wherein the damper apparatus includes an elastic body (#15) along an inner edge of the hole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Furuie et al. to include the body along the inner edge of the hole is an elastic body, as taught by Kondo et al., so as to more effectively dampen the steering wheel components (Kondo et al.: discussed throughout specification).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Furuie et al. to include attachment of the damper apparatus to the horn plate or steering wheel body, as taught by Kondo et al., so as to provide the benefits of the damper apparatus for upside-down steering wheel configurations (Kondo et al.: paragraph 0056).  In addition, it has been held that rearranging parts of an invention, and mere reversal of the essential working parts of a device involves only routine skill in the art.

Allowable Subject Matter
Claims 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses mounting arrangements between a steering wheel and an airbag apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614